           Case 1:21-cv-06102-LTS Document 3 Filed 07/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DANIEL MILLER,

                             Plaintiff,
                                                                   21-CV-6102 (LTS)
                    -against-
                                                                        ORDER
ANTHONY J. ANNUCCI, et al.,

                             Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, who is currently incarcerated at Green Haven Correctional Facility, brings this

action pro se. To proceed with a civil action in this Court, a prisoner must either pay $402.00 in

fees – a $350.00 filing fee plus a $52.00 administrative fee – or, to request authorization to

proceed in forma pauperis (IFP), that is, without prepayment of fees, submit a signed IFP

application and a prisoner authorization. See 28 U.S.C. §§ 1914, 1915.

       Plaintiff submitted his complaint with a personal check in the amount of $402.00. 1 But

payment of the fees must be made by certified check or money order, payable to: Clerk of Court

– SDNY, and can be mailed to: Cashiers Unit – Room 260, 500 Pearl Street, New York, NY

10007. Any certified check or money order must include Plaintiff’s case number, 21-CV-6102

(LTS). The Cashiers Unit is directed to return the $402.00 personal check to Plaintiff at the

address indicated on Plaintiff’s complaint.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case




       1
          Plaintiff is barred from filing any new action IFP while he is a prisoner. See Miller v.
Cnty. of Nassau, No. 12-CV-4430 (E.D.N.Y. Sept. 21, 2012), appeal dismissed, No. 12-4373 (2d
Cir. June 12, 2013).
           Case 1:21-cv-06102-LTS Document 3 Filed 07/21/21 Page 2 of 2




shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    July 21, 2021
           New York, New York
                                                             /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                        Chief United States District Judge




                                                  2
